COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Hira Azhar v. Mohammad Ali Choudhri

Appellate case number:      01-20-00169-CV

Trial court case number:    2015-36895

Trial court:                312th District Court of Harris County

         On September 22, 2022, we granted appellee Mohammad Ali Choudhri’s counsel’s
motion to withdraw and abated the case to allow Choudhri the opportunity to retain new
counsel. We also required Choudhri to file a status update on his search for new counsel
no later than October 24. Choudhri filed the status update as ordered, indicating that he was
still in the process of interviewing and retaining new counsel, but that due to the long and
complex history of this case, it was taking prospective counsel time to review the
considerable volume of material in the record.
        Accordingly, we order Choudhri to file a motion to reinstate or a status report
advising the Court of the status of his search for new counsel no later than December 8,
2022—additional time will not be granted absent extraordinary circumstances. We reserve
the right to reinstate the appeal and reset this case for submission, either on the briefs or
for oral argument, upon the receipt of a status report, without regard to whether Choudhri
has at that time been able to secure new counsel, or in the event Choudhri fails to file a
status report or motion to reinstate as ordered. After the case is reinstated on this Court’s
active docket, supplemental briefing on the issues identified in this Court’s September 1,
2022 order will be due—on behalf of both Azhar and Choudhri—within 30 days from the
date of reinstatement. After receipt of the supplemental briefing, the Court will determine
whether and when to reset this case for submission on the briefs or for oral argument in
accordance with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 39.1, 39.7,
39.8.
       It is so ORDERED.
Judge’s signature: /s/ Amparo Guerra
                   Acting individually    Acting for the Court


Date: November 8, 2022